EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com November 29, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lux Digital Pictures, Inc. Los Angeles, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 3 or 15(d) of the Securities and Exchange Act of 1934, filed by Lux Digital Pictures, Inc. of our report dated November 29, 2011, relating to the financial statements of Lux Digital Pictures, Inc., a Wyoming Corporation, as of and for the years ending August 31, 2011 and 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
